Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 04, 2020

The Court of Appeals hereby passes the following order:

A20A0510. IN RE ESTATE OF EUNICE ZENOBIA TAYLOR.

      On January 4, 2019, appellant Shango Taylor filed an amended notice of appeal
from the probate court’s final order in this case. Subsequently, the appellant requested
an extension of time in which to file his brief, which this Court granted, giving the
appellant until December 10, 2019, to file his brief. On December 11, 2019, counsel
for appellant filed a motion to withdraw. This Court denied counsel’s motion and
ordered that the appellant’s brief be filed within 30 days of our order. On January 13,
2020, the appellant filed his brief and enumeration of errors.
      Appellee Mary Margaret Oliver, the administrator of the estate in this case and
a member of the Georgia General Assembly, is not required to respond to pleadings
until 15 days after the adjournment of the Georgia General Assembly pursuant to
OCGA § 9-10-150. However, the General Assembly suspended its legislative session
due to the outbreak of coronavirus and is set to reconvene in mid-June 2020. As the
appellee’s brief will not be due before this Court must issue a decision in this case,
it is hereby ORDERED that this case be REMANDED to the probate court.
Following remand, the appellant may re-institute the appeal by filing a new notice of
appeal in the probate court.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 06/04/2020
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.